              Case 3:16-bk-03913-JAF        Doc 115     Filed 06/03/21   Page 1 of 1




                                        ORDERED.
         Dated: June 02, 2021




                           UNITED STATES BANKRUPTCY COURT
                              MIDDLE DISTRICT OF FLORIDA
                                JACKSONVILLE DIVISION

In re:                                                CASE NO.: 3:16-bk-3913-JAF

LILLY J. REAL,                                        Chapter 7


      Debtor.
_____________________________/

         ORDER DENYING FRANK POLO’S MOTION TO CLARIFY PRIOR COURT
                                 ORDERS
          This case came before the Court upon Motion to Clarify Prior Court Orders filed by

Creditor Frank Polo (Doc. 109). It is

          ORDERED:

          Frank Polo’s Motion to Clarify Prior Court Orders is denied.




Clerk’s Office to Serve
